ORDER
PER CURIAM.
Appellant, Darryl L. Smith, appeals from the denial of his Rule 24.035 motion without an evidentiary hearing. Appellant pled guilty to assault in the first degree and armed criminal action and was sentenced as a persistent offender and class X offender to thirty years in prison. Appellant claims ineffective assistance of counsel for counsel’s alleged failure to interview a witness who appellant claims would verify that appellant acted in self-defense regarding the assault. We have reviewed this allegation, the record on which it is based, and the findings and conclusions of the motion court and we do not find the motion court’s determination to be clearly erroneous. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989). We also find that an extended opinion would have no prece-dential value and we affirm the motion court’s denial pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only which sets forth the basis of our decision.